Citation Nr: 0329474	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as due to the veteran's service-
connected right knee disorder.

2.  Entitlement to service connection for a back disorder, to 
include as due to the veteran's service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD), for which the veteran has 
initiated an appeal, will be addressed in the REMAND section 
of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is competent medical evidence confirming a causal 
relationship between the veteran's current left knee disorder 
and his service-connected right knee disorder.

3.  There is competent medical evidence confirming a causal 
relationship between the veteran's current back disorder and 
his service-connected right knee disorder.



CONCLUSIONS OF LAW

1.  A left knee disorder was caused by the veteran's service-
connected right knee disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5107, 5107A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2003).

2.  A back disorder was caused by the veteran's service-
connected right knee disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5107, 5107A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation with regard to the issues on appeal but 
finds that, given the favorable action taken below, no 
further assistance in developing the facts pertinent to these 
issues is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are negative for 
treatment for left knee and back symptomatology.  He was 
treated for right knee problems during service and was 
granted service connection for a right knee disorder in a 
September 1946 rating decision.

Following service, the veteran was first treated for 
osteoarthritis of the left knee in June 1991, at which time 
he was advised to continue therapy on this knee.  The first 
medical evidence of record of osteoarthritis of the 
lumbosacral spine is a December 1992 VA treatment record.  
Both diagnoses were confirmed on VA examinations conducted in 
March 1998.

In a September 1998 statement, Richard Nunziata, D.C., 
indicated that the veteran's right knee disorder "has 
worsened an already aggrevated [sic] lumbar spine 
disability."  Similarly, in a January 1999 statement, O. A. 
Lindefjeld, M.D., indicated that the veteran's claims file 
had been reviewed and that his arthritis of the left knee and 
lumbosacral spine was "most likely a complication" of a 
1944 right leg injury that had caused an altered and unstable 
gait.  

In a March 1999 statement, however, a VA doctor opined, 
without explanation, that the veteran's left knee and spinal 
conditions were not related to his service-connected right 
knee condition.  This same doctor conducted the veteran's 
April 2000 VA examination and, at that time, reviewed his 
claims file.  Again, this doctor indicated that the veteran's 
service-connected right knee disorder was not the sole or 
proximate cause of his degenerative disc disease of the 
lumbosacral spine or of the osteoarthritis of the left knee 
and also was not an "aggravating factor" for either 
disability.

Subsequently, the RO received two opinions from Scott T. 
Gray, M.D.  In an August 2001 statement, Dr. Gray described 
the veteran's history of injuring his right knee in service 
and noted that he "has pain and stiffness of his left leg 
due to increased overuse" due to instability on the right.  
Dr. Gray also made note of the veteran's advanced 
degenerative changes in the lumbar spine and indicated that 
his right knee disorder resulted in "consequential injury to 
the left knee as well as the lumbar spine."  In a February 
2003 statement, Dr. Gray noted that he had treated the 
veteran for his spinal condition since July 2001.  Again, Dr. 
Gray indicated that the veteran's spinal condition was 
related to his military service, insofar as an antalgic gait 
caused increased stress to his lower back and left knee.  

In reviewing the facts of this case, the Board accords 
significant probative value to the April 2000 VA examination 
report, as the conclusion that the veteran's claimed 
disabilities were unrelated to his service-connected right 
knee disorder was based on a claims file review.  The 
probative value of this report, however, is tempered somewhat 
by the absence of a detailed rationale for this conclusion 
and the fact that significant relevant evidence has been 
added to the claims file subsequently.

Indeed, Dr. Gray's statements from 2001 and 2003 contradict 
the VA examiner's findings.  Although there is no indication 
that Dr. Gray was able to review the veteran's claims file 
and the medical history detailed therein, it is apparent that 
he treated the veteran for a period in excess of eighteen 
months and, therefore, would have become familiar with the 
nature of his left knee and back disabilities.  Also, Dr. 
Gray provided a rationale for his opinion by explaining that 
the veteran's altered gait due to right knee symptoms led to 
greater reliance on the left leg and aggravation of the low 
back as well.  Dr. Gray's conclusions are supported by the 
briefer opinions previously offered by Drs. Nunziata and 
Lindefjeld.

Overall, the Board finds no basis for according greater 
probative value to the findings from the June 2000 VA 
examination report than to the conclusions offered by the 
noted private doctors.  Rather, the positive and negative 
evidence in this case is in relative equipoise.  In such 
cases, it is incumbent upon VA to resolve all doubt in favor 
of the veteran under 38 U.S.C.A. § 5107(b) (West 2002).  
Accordingly, after resolving all such doubt in the veteran's 
favor, the Board concludes that his left knee and back 
conditions were caused by his service-connected right knee 
disorder.  Therefore, service connection is warranted for 
both disorders.





ORDER

Service connection for a left knee disorder, as due to the 
veteran's service-connected right knee disorder, is granted.

Service connection for a back disorder, as due to the 
veteran's service-connected right knee disorder, is granted.


REMAND

In a January 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  In August 2003, the veteran's representative responded 
to this decision in a letter entitled "APPEAL REQUESTED."  
The Board interprets this response as a timely Notice of 
Disagreement with the January 2003 rating decision, but the 
RO has not issued a Statement of the Case addressing the 
issue of entitlement to service connection for PTSD to date.  
As such, it is incumbent upon the RO to issue a Statement of 
the Case addressing this particular issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2003).

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should issue a Statement of the 
Case addressing the issue of entitlement 
to service connection for PTSD.  This 
issuance should contain the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003), as 
well as an explanation of the veteran's 
rights and responsibilities in perfecting 
an appeal on this matter.

The purpose of this REMAND is to ensure full compliance with 
VA's due process requirements, and the Board intimates no 
opinion as to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



